DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 30, line 11: “the clamp housing” should be corrected to - -a clamp housing- -;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-21, 23-24, 26-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kloppenburg (US 9,620,898).
Regarding claim 17: Kloppenburg teaches a test plug block 1 for plugging onto a series terminal block 2 (Fig. 2), comprising: a plurality of test plugs 3 that are connected to one another and two fastening parts (at 4; Fig. 1) each of which is arranged on a respective side of the plurality of test plugs 3 (see Fig. 1), the fastening parts (at 4; Fig. 1) being connected to one another via a grip piece 5 (Fig. 1), wherein each of the fastening parts (at 4; Fig. 1) has a housing 4 and an insertion section 9 (Fig. 3), which is insertable into a receiving section 10 formed in a clamp housing 11 of a fastening clamp 7 of the series terminal block 2 (see Fig. 2), wherein a locking element 12, 13, 15 is arranged in the insertion section 9 of at least one of the fastening parts (Fig. 3), wherein the locking element 12, 13, 15 is movable from a basic position into an unlocking position by turning of the grip piece 5 (Col. 9, lines 18-39), wherein the locking element has a first connecting element 13 in the form of a locking hook or a locking projection (Fig. 3), wherein the first connecting element 13 together with a corresponding second connecting element in the form of a locking projection or a locking hook in the clamp housing of the at least one fastening clamp determines a first locking position (Col. 9, lines 8-17), wherein the locking element has at least one stop surface (e.g. perimeter of locking element) which, together with an opposing stop surface (e.g. perimeter around 14; Fig. 7) in the clamp housing 11 of the at least one fastening clamp 7, prevents the test plug block from being pulled out in the unlocking position of the locking element (Figs. 9-10).  
Regarding claim 18: Kloppenburg teaches all the limitations of claim 17 and further teaches wherein the locking element 12, 13, 15 has at least one additional stop surface (at 14; Fig. 10), which together with another opposing stop surface in the clamp housing of the fastening clamp ensures that the motion of the locking element does not go beyond the basic position (see Fig. 10).  
Regarding claim 19: Kloppenburg teaches all the limitations of claim 17 and further teaches wherein the locking element on a side that faces away from the housing has a guiding projection (e.g. front of 13; Fig. 3) and wherein the insertion section 9 has a guiding surface (e.g. surface located on sides and front of 13; Fig. 3), wherein the guiding projection is arranged to move in the guiding surface (e.g. latching element 13 deflects and moves within the guiding surface; Fig. 3), so that the guiding surface limits the motion of the locking element to an area between the basic position and the unlocking position and/or the locking element is kept in position by means of the guiding projection and the guiding surface (e.g. the locking element is positioned within the guiding surface and encompasses the guiding projection located forwardly).  
Regarding claim 20: Kloppenburg teaches all the limitations of claim 17 and further teaches wherein a lever element 18 is arranged in the housing of the at least one fastening part (Fig. 4), wherein the lever element is connected to the locking element 15, and wherein the locking element is movable from the basic position into the unlocking position by the grip piece 5 being turned by the lever element (Col. 9, lines 40-52).  
Regarding claim 21: Kloppenburg teaches all the limitations of claim 20 and further teaches wherein the lever element 18 and the locking element 15 are arranged to turn relative to one another and wherein the lever element has a guide element (e.g. above 25; Fig. 4), wherein when the lever element is moved by the grip piece 5 being turned, the locking element is movable from the basic position into the unlocking position by the guide element (see Fig. 4).  
Regarding claim 23: Kloppenburg teaches all the limitations of claim 20 and further teaches wherein a spring element 23, 24 is arranged between the locking element and the lever element in such a way that the locking element is brought by the force of the spring into the basic position when the grip piece is unactuated and/or the test plug block is completely inserted, so that the locking element is arranged in the first locking position (Col. 10, lines 23-41).  
Regarding claim 24: Kloppenburg teaches all the limitations of claim 20 and further teaches wherein the locking element and the lever element are connected to one another in such a way that the locking element has a range of motion so that during the insertion process of the test plug block, no motion from the locking element is transferred to the lever element (e.g. no motion is transferred unless the grip piece is rotated).  
Regarding claim 26: Kloppenburg teaches all the limitations of claim 17 and further teaches wherein the locking element has a first steering element 27 which, together with a second steering element (e.g. surface of clamp housing making contact with the first steering element) in the clamp housing 11 of the at least one fastening clamp, guides the locking element into the first locking position during insertion (Co. 10, lines 63-67, Col. 11, lines 1-9).  
Regarding claim 27: Kloppenburg teaches all the limitations of claim 17 and further teaches wherein the first connecting element 13 and the stop surface (e.g. perimeter of locking element) are arranged offset relative to one another in a longitudinal direction (see Fig. 3) and/or crosswise to the longitudinal direction of the locking element.  
Regarding claim 28: Kloppenburg teaches all the limitations of claim 17 and further teaches wherein at least one spring element 23, 24 is arranged in the housing of the at least one fastening part in such a way that the lever element is brought into its basic position when the grip piece is unactuated (see Fig. 4).  
Regarding claim 29: Kloppenburg teaches all the limitations of claim 17 and further teaches wherein the grip piece 5 is connected to the lever element via at least one gear 16, and wherein the at least one gear engages with one side of the lever element (see Figs. 1-4).  
Regarding claim 30: Kloppenburg teaches a test terminal block (Fig. 2), comprising: a series terminal block 2 and a test plug block 1 that can be plugged onto the series terminal block (see Figs. 1-2), wherein the series terminal block 2 has a plurality of series terminals 6 that are arranged one next to the other (Fig. 2) with a respective fastening clamp 7 on each side of the plurality of series terminals (Fig. 2), wherein the test plug block 1 has a plurality of test plugs 3 that are connected to one another (Fig. 1) with a respective fastening part (at 9; Fig. 1) on each side of the plurality of test plugs (Fig. 1), wherein the fastening parts are connected to one another via a grip piece 5 (Fig. 1), wherein each of the fastening parts has a housing 4 and an insertion section 9 which can be inserted into a receiving section (at 10; Fig. 2), wherein the receiving section is formed in a clamp housing 11 of a fastening clamp of the series terminal block (Fig. 2), wherein a locking element 12, 13, 15 is arranged in the insertion section of at least one fastening part (Figs. 3-4), wherein the locking element is movable from a basic position into an unlocking position by turning the grip piece 5 (Col. 9, lines 18-39), wherein the locking element has a first connecting element 13 in the form of a locking hook or a locking projection (Fig. 3), wherein a corresponding second connecting element 14 in the form of a locking projection or a locking hook is arranged in the clamp housing of the at least one fastening clamp (Fig. 7), wherein the first connecting element together with the corresponding second connecting element determines a first locking position (Fig. 10), wherein the locking element has at least one stop surface (e.g. perimeter of locking element), wherein the clamp housing of the fastening clamp has an opposing stop surface, and wherein the stop surface together with the opposing stop surface prevents the test plug block from being pulled out in the unlocking position (see Figs. 9-10).  
Regarding claim 31: Kloppenburg teaches all the limitations of claim 30 and further teaches wherein a lever element 18 is arranged in the housing of the at least one fastening part (Fig. 4), wherein the lever element is connected to the locking element (Fig. 4), and wherein the locking element is movable from the basic position into the unlocking position by the grip piece being turned by the lever element (Col. 9, lines 18-39).  
Regarding claim 32: Kloppenburg teaches all the limitations of claim 30 and further teaches wherein the test terminal block is configured in such a way that a complete unlocking of the inserted test plug block is achievable by the following sequence of movements: bringing the locking element from the basic position into the unlocking position by turning the grip piece, pulling the test plug block out to the stop of the stop surface at the opposing stop surface, bringing the locking element from the unlocking position into the basic position, extracting the test plug block (see Figs. 8-10).

Allowable Subject Matter
Claims 22, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focused on assemblies having levers as well as retaining features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OSCAR C JIMENEZ/Examiner, Art Unit 2833